OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
An examination of the Wade ruling in this case reveals that the-court found that the challenged station house identification of defendant was not the product of a suggestive identification procedure. Inasmuch as a proper basis appears in the record for this finding, it will not be disturbed on appeal. Moreover, we cannot say that the trial court’s brief concern with possibly changing this ruling, after defense counsel opened to the jury, prejudiced defendant in terms of the presentation of his defense or his choice of his undisclosed trial strategy, as the court, upon reconsideration, adhered to its original ruling.
*698Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Meyer taking no part.
Order affirmed in a memorandum.